331 F.2d 599
UNITED STATES of America, Appellee,v.Ernest Edward LEWIS, Appellant.
No. 9173.
United States Court of Appeals Fourth Circuit.
Argued April 16, 1964.Decided April 23, 1964.

Richard D. Obenshain, Richmond, Va.  (Court-assigned counsel) for appellant.
Paul R. Kramer, Asst. U.S. Atty.  (Thomas J. Kenney, U.S. Atty., on the brief), for appellee.
Before BOREMAN, BRYAN and J. SPENCER BELL, Circuit Judges.
PER CURIAM:


1
This is a direct appeal in which the appellant contends that he is entitled to a new trial because of ineffective representation by court appointed counsel.  His contention is based upon the fact that counsel failed to object to the admission of an allegedly coerced confession and to subpoena witnesses and offer their evidence to support his client's contention.


2
This would raise serious issues but for the fact that the district court sitting without a jury specifically rejected the confession, stating that the substance of the confession was not considered in arriving at the conclusion of the defendant's guilt.


3
Affirmed.